DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-5, 7, 9-11 are allowed.
Response to Arguments
2.	In the Final Rejection mailed 10/27/2020, in the rejection of claim 10 under Hood (US 2,317,344) and Tsukamoto et al (US 2018/0073584), the examiner unintentionally recited “a brake assembly10-4”, using the placeholder “10-4” instead of a citation in Hood.  This passage should have read “a brake assembly (Fig. 1; Page 1, Col. 1, lines 9-12).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657